Citation Nr: 9935072	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri which denied the veteran's request to 
reopen his claim for service connection for a right knee 
disorder.  The veteran, who had active service from September 
1985 to June 1987, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  The 
Board REMANDED this case in August 1997 for additional 
development.  The requested development having been completed 
to the extent possible, the case is once again before the 
Board for appellate consideration of the issue on appeal.  



FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1988, 
the RO denied service connection for a right knee disorder.  

2.  The evidence associated with the claims file subsequent 
to the February 1988 rating decision is neither cumulative 
nor redundant, and bears directly but not substantially upon 
the specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 



CONCLUSIONS OF LAW

1.  The February 1988 RO rating decision, which denied 
entitlement to service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a)(1998).  

2.  New and material evidence to reopen the veteran's claim 
for service connection for a right knee disorder has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's initial claim for entitlement to 
service connection for a right knee disorder in a February 
1988 ration decision on the basis that there was no medical 
evidence showing the veteran had any right knee functional 
abnormalities at that time.  The veteran did not file an 
appeal to the February 1988 rating decision within one year 
of notice to him of the decision, and that decision is final 
pursuant to 38 U.S.C.A. § 7105 (1991).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet.App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
First, it must be determined whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a)(1998).  
Second, if new and material evidence has presented, the 
veteran's claim is reopened and the VA must determine whether 
the claim is well grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed credible.  See Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, the merits of the claim are 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

With regard to the first step, the Board observes that the 
February 1988 rating decision denied the veteran service 
connection on the basis that he did not have any right knee 
functional abnormalities at that time.  The medical evidence 
received since the August 1988 rating decision, which 
consists of private medical records from May 1991, August 
1992, and May 1993, show that the veteran was treated for 
acute knee problems.  The new evidence does not demonstrate 
either that the veteran currently has a chronic right knee 
disorder or that any current right knee problem is related to 
his period of service.  Thus, the evidence is new but not 
material to the question of the presence of a current 
disability or the relationship between any current disability 
and the veteran's period of service.  In the absence of new 
and material evidence, the claim will not be reopened.  

With respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements that his right knee disorder results from military 
service do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
nor do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

The new evidence recently submitted, which is not cumulative 
of evidence already of record, bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  Simply put, what was 
missing at the time of the February 1988 decision, and what 
continues to be missing from the veteran's claim, is medical 
evidence which demonstrates that a current right knee 
disorder is in some way related service and the complaints 
treated during service.  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claim, the 
prior decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.  




ORDER

New and material evidence to reopen the veteran's claim not 
having been submitted, service connection for a right knee 
disorder remains denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

